Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Norris Juandron Brown appeals the district court’s order denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence reduction. We generally review an order granting or denying a § 3582(c)(2) motion for abuse of discretion. See United States v. Gomes, 357 F.3d 469, 478 (4th Cir.2004). We review de novo, however, a district court’s determination of the scope of its authority under § 3582(c)(2). United States v. Dunphy, 551 F.3d 247, 250 (4th Cir.2009). Here, because Brown was sentenced as a career offender, Amendment
782 to the Sentencing Guidelines, which reduced the offense levels applicable to drug offenses, did not have the effect of lowering his applicable Guidelines range. We therefore affirm the district court’s order. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid in the decisional process.

AFFIRMED.